Citation Nr: 0424885	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  01-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of shrapnel 
wound to left upper arm and shoulder to Muscle Groups I, II, 
VI, and XXII, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1967. 

By a November 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, denied an increased rating for 
service-connected residuals of shrapnel wound, left upper arm 
and shoulder, currently rated as 20 percent disabling.  The 
veteran perfected an appeal to the Board.  By a December 2002 
decision, the Board granted an increased rating of 30 percent 
for the service-connected left arm and shoulder disability.  
The veteran gave notice of appeal of the December 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In December 2003, the Secretary of the VA and the veteran 
through counsel, filed a Joint Motion for Remand, In Part.  
The motion urged the Court to vacate the December 2002 
decision to the extent that it denied a rating in excess of 
30 percent for the veteran's service-connected residuals of 
the shrapnel wound to his left upper arm and shoulder.  The 
parties agreed that the facts of the case were not in 
dispute.  The parties agreed that despite recognizing that 
the veteran's service-connected disability involved the 
penetration of four muscle groups, the Board failed to 
consider all potentially applicable regulations in the 
evaluation of the veteran's disability.  Thus, the parties 
agreed that Remand was required for the Board, based on the 
evidence of record before it at the time of its decision, to 
determine whether application of VA regulations, 38 C.F.R. 
§ 4.55 (d)-(f) (2003), would entitle the veteran to a rating 
in excess of 30 percent for the residuals of the shrapnel 
wound to his left upper arm and shoulder.  By Order dated 
January 8, 2004, the Court granted the motion, vacated the 
Board's decision to the extent that it denied a rating in 
excess of 30 percent for service-connected residuals of 
shrapnel wound of the left upper arm and shoulder, and 
remanded the matter for readjudication consistent with the 
motion.  Accordingly, this matter comes back before the 
Board.  




FINDINGS OF FACT

1.  The veteran's disability associated with residuals of 
shrapnel wound to the left upper arm and shoulder to Muscle 
Groups I and II may be characterized as severe.

2.  The veteran's disability associated with residuals of 
shrapnel wound to the left upper arm and shoulder to Muscle 
Group VI and XXII may be characterized as no more than 
moderate.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 30 
percent for service-connected residuals of the veteran's 
shrapnel wound to left upper arm and shoulder to Muscle Group 
I have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.55, 4.56, 4.59, 4.68, 4.73, Diagnostic Code 5301 (2003).

2.  The schedular criteria for an increased rating of 30 
percent for service-connected residuals of the veteran's 
shrapnel wound to left upper arm and shoulder to Muscle Group 
II have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.55, 4.56, 4.59, 4.68, 4.73, Diagnostic Code 5302 (2003).

3.  The schedular criteria for an increased rating of 10 
percent for service-connected residuals of the veteran's 
shrapnel wound to left upper arm and shoulder to Muscle Group 
VI have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.55, 4.56, 4.59, 4.68, 4.73, Diagnostic Code 5306 (2003).

4.  The schedular criteria for an increased rating of 10 
percent for service-connected residuals of the veteran's 
shrapnel wound to left upper arm and shoulder to Muscle Group 
XXII have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-
4.46, 4.55, 4.56, 4.59, 4.68, 4.73, Diagnostic Code 5322 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the time of the December 2002 decision, the Board found 
that VA had complied with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  The Board found 
that while the veteran was not provided with actual notice of 
the VCAA, the requirements under the new laws and regulations 
had been substantially met.  The Board noted that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied 
by virtue of his receipt of a copy of the November 2000 
rating decision, March 2001 Statement of the Case (SOC), and 
July 2001 Supplemental Statement of the Case.  On this basis, 
the Board found that VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim had 
been met in accordance with Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board also found that VA met its duty to assist the 
veteran in developing the facts pertinent to his claim.  The 
Board noted the following:  the RO obtained treatment records 
from Birmingham, Alabama VA Outpatient Clinic; the RO 
afforded the veteran VA joint and muscle examinations in June 
2001; the veteran was afforded the opportunity to present 
personal testimony at a hearing before the undersigned 
Veterans Law Judge; and the veteran had not made the RO or 
the Board aware of any other evidence relevant to his appeal 
that needed to be obtained.  On this basis, the Board 
concluded that all relevant facts had been properly and 
sufficiently developed in the appeal and no further 
development was required to comply with the duty to assist 
the veteran in developing the facts pertinent to his claim.  

On further review of the veteran's claim on Remand from the 
Court, the Board now acknowledges that merely providing the 
veteran with a copy of the rating decision, SOC, and SSOC is 
insufficient to satisfy the notice requirements of the 
U.S.C.A. §§ 5103, 5103A (West 2002).  The Board notes that 
the veteran should have been provided with further written 
notice of what information or evidence was to be provided by 
the Secretary and what information or evidence was to be 
provided by the veteran with respect to the information and 
evidence necessary to substantiate his claim for VA benefits.  
Quartuccio, 16 Vet. App. at 187 (2002).  The Board, however, 
will not Remand the veteran's claim to the RO to provide him 
with notice of the VCAA and the allocation of duties between 
VA and the veteran there under as this would not serve any 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (noting that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  As noted 
in the Introduction, the parties agreed that the Board's 
consideration of all potentially applicable regulations in 
the evaluation of the veteran's disability should be based on 
the evidence of record before it at the time of its decision.  
Thus, no additional evidence outside of the record is to be 
considered.  Moreover, the parties agreed that the facts of 
the case were not in dispute.  That is, the evidence already 
of record reflects the severity of the veteran's service-
connected disability.  Therefore, there cannot logically be 
any other evidence for the veteran or the Board to obtain to 
substantiate the veteran's claim.  Accordingly, the Board 
will proceed with appellate review.

The service medical records included a clinical cover sheet 
that showed that the veteran suffered a fragment wound to his 
left shoulder on February 23, 1966.  The service medical 
records were essentially silent as to the details of the 
shrapnel wound at the time of injury; however, the clinical 
cover sheet showed that the veteran was hospitalized for 
twenty-two days after he was wounded on February 23, 1966.  
The clinical cover sheet also noted that there was no nerve 
or artery involvement but there was delayed primary closure 
of the wound. 

The veteran underwent his first post-service VA examination 
in February 1968.  The examiner noted that the veteran was 
right hand dominant.  The physical examination revealed a 
three inch by one-half inch nontender scar on the upper outer 
arm approximately four inches below the shoulder.  No 
herniation was present.  Another scar two and one-half inches 
long was found in the left supraclavicular area and was 
sensitive to palpation.  No herniation was present.  Another 
sore spot was found behind the left shoulder, although no 
scar was present.  There was muscular depression above and 
behind the upper arm scar with "apparent muscle loss."  
Flexion and extension of the left upper arm were slightly 
diminished.  Pronation and supination were unaffected.  The 
examiner diagnosed shrapnel wound of the left upper arm and 
shoulder with residual mild weakness and slight muscular 
wasting.

The May 1975 VA examination report showed that the veteran 
complained that his condition had worsened with increased 
pain and cramps in his left shoulder.  The veteran also 
claimed that he had weakness and numbness due to a radial 
nerve injury soon after injury.  He indicated that the 
symptoms disappeared considerably, but he still had residual 
numbness and loss of sense on the radial aspect of the hand 
and fingers.  The physical examination revealed a two and 
one-half inch long scar noted along the upper edge of the 
left clavicle in the supraclavicular fossa.  This scar was 
the exit wound.  A three and one-half inch long scar was 
noted on the posterior aspect of the proximal par of the left 
arm.  This scar was the entrance wound.  The scars were well-
healed.  There was loss of muscle mass under the entrance 
wound, which the examiner noted probably involved part of the 
deltoid muscle.  The range of motion of the left shoulder was 
full, but the examiner noted that the veteran indicated that 
there were pains and discomfort in the lateral aspect of the 
left scapula when he raised his arm above the shoulder level.  
The physical examination also revealed a small area of 
diminished pain and touch sensation on the radial fingers and 
radial aspect of the left hand.  There was also mild motor 
weakness of radial distribution in the forearm.  The examiner 
diagnosed residual of shrapnel wound, proximal part of the 
left arm and left shoulder.  The radiographic report noted 
that no bony abnormality of the left shoulder and clavicle 
was identified.  

The March 1980 VA examination report showed that a physical 
examination revealed a three inch linear scar in the left 
supraclavicular space and a three inch curved scar on the 
left posterolateral upper arm.  There was loss of muscle in 
the posterior axillary fold and some lost of tendon.  The 
examiner noted that the biceps, triceps, and deltoid muscles 
seemed to be intact.  The reflexes were normal.  There was no 
definite limitation of motion of the left shoulder on passive 
movement.  There was no difference in circumference of the 
upper arms.  There was no evidence of muscle wasting or 
weakness in the hands or forearms.  The examiner noted that 
it was his impression that there was some muscle damage and 
scarring in the axillary area, especially posteriorly, 
secondary to a shrapnel wound.  The examiner noted a 
diagnosis of shrapnel wound of the left upper arm and 
shoulder with residual pain due to internal scarring.  The 
examiner noted that there was no bony abnormality or foreign 
bodies found on x-ray.  

A July 2000 "Doctor's Statement" noted that the veteran 
complained of increased pain and a burning/sharp sensation in 
his left shoulder.  The physician noted that an examination 
revealed decreased range of motion in the left shoulder.  
There was weakness, especially in the left triceps.  There 
was decreased sensory in the left radial nerve.  The 
physician noted that an x-ray of the acromioclavicular joint 
revealed arthritis of the left shoulder.  The physician noted 
diagnoses of left shoulder arthritis, radial nerve injury, 
and triceps injury.  The physician noted that the prognosis 
was poor for improvement. 

In August 2000, the veteran filed a claim for an increased 
rating.  The veteran complained of pain, soreness, weakness, 
and muscle cramps or spasms in his shoulder muscles.  The 
veteran also complained of loss of feeling in his thumb and 
forefinger on his left hand.

At the veteran's Board hearing in September 2002, he 
complained of pain, discomfort, weakness, constant tingling 
or numbness in his fingers, fatigue, cramps, and limitation 
of motion.  He also testified that these symptoms affected 
his construction work and that he took pain medication.

The veteran underwent VA joints and muscles examinations in 
June 2001.  The examination reports showed that in addition 
to those complaints he presented testimony on at his hearing, 
he also complained of muscle spasms, stiffness, instability, 
giving way, and locking.  The veteran reported that after he 
returned to duty after the in-service injury, he could not 
move his arm above his shoulder or in any position to use a 
weapon.  The examiner noted that the veteran was right-
handed.  The veteran indicated that he experienced flare-ups 
with overwork as a sheet metal worker.  A physical 
examination revealed objective evidence of painful motion.  
Motion stopped when the pain began.  There was no edema, 
effusion, tenderness, redness, or heat.  There was 
instability, weakness, abnormal movement, and guarding of 
movement.  Range of motion of the left shoulder was the 
following:  forward flexion to 116 degrees out of 180 
degrees; abduction to 114 degrees out of 180 degrees; 
external rotation to 71 degrees out of 90 degrees; internal 
rotation to 64 degrees out of 90 degrees.  An x-ray of the 
left humerus revealed no acute fracture or dislocation.  A 
radiopaque foreign body was noted in the soft tissues of the 
distal forearm in front of the elbow.  An x-ray of the left 
shoulder revealed no acute fracture or dislocation.  No 
radiopaque foreign body was detected.  The examiner provided 
a diagnosis of shrapnel wound left shoulder with loss of 
function due to pain.  

Further physical examination of the veteran's shoulder 
revealed an entrance curving wound of six centimeters of the 
left posterolateral upper arm and exit wound of six  
centimeters of the left supraclavicular space.  No tissue 
loss was detected.  Muscle groups penetrated were the triceps 
brachii (long head), teres major, omohyoid, and the 
trapezius.  There were no adhesions as well as no detectable 
tendon, bone, joint, nerve damage, or muscle herniation.  
Muscle strength was good.  The examiner indicated that due to 
pain, the muscle group could not move the joint through a 
normal range for sufficient comfort, but the range was good 
enough for him to carry on his work as a sheet metal worker.  
The examiner also indicated that the muscle group could move 
the joint independently through useful ranges of motion.  The 
examiner provided the same diagnosis.

The veteran's disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5304, which pertains to 
injuries to Muscle Group IV.  38 C.F.R. § 4.73, Diagnostic 
Code 5304 (2003).  The medical evidence of record, however, 
shows that the veteran's disability actually involves 
injuries to Muscles Groups I (trapezius), II (teres major), 
VI (triceps brachii (long head)), and XXII (omohyoid).  

The function of Muscle Group I is to upward rotate the 
scapula and elevate the arm above the shoulder level.  
38 C.F.R. § 4.73, Diagnostic Code 5301 (2003).  The muscles 
involved are the extrinsic muscles of the shoulder girdle, 
which are the (1) trapezius, (2) levator scapulae, and (3) 
serratus magnus.  Id.  A moderately severe injury to this 
muscle group on the nondominant extremity is evaluated as 20 
percent disabling, while a severe injury is evaluated as 30 
percent disabling.  Id.  

The muscles involved in Muscle Group II are the extrinsic 
muscles of the shoulder girdle, which are the (1) pectoralis 
major II (costosternal), (2) latissimus dorsi and teres 
major, (3) pectoralis minor, and (4) rhomboid.  38 C.F.R. 
§ 4.73, Diagnostic Code 5302 (2003).  The function of this 
muscle group is to depress the arm from the vertical overhead 
to hanging at the side (1, 2) and downward rotate the scapula 
(3, 4).  Id.  (1, 2) act with Group III in forward and 
backward swing of the arm.  Id.  A moderately severe injury 
to this muscle group on the nondominant extremity is 
evaluated as 20 percent disabling, while a severe injury is 
evaluated as 30 percent disabling.  Id.  

The function of Muscle Group VI is to extend the elbow (the 
long head of the triceps is the stabilizer of the shoulder 
joint).  38 C.F.R. § 4.73, Diagnostic Code 5306 (2003).  The 
muscles involved are the extensor muscles of the elbow, which 
are the (1) triceps and (2) anconeus.  Id.  A moderately 
severe injury to this muscle group on the nondominant 
extremity is evaluated as 20 percent disabling, while a 
severe injury is evaluated as 30 percent disabling.  Id.  

The function of Muscle Group XXII is the rotary and forward 
movements of the head, respiration, and deglutition.  
38 C.F.R. § 4.73, Diagnostic Code 5322 (2003).  The muscles 
involved are the muscles of the front of the neck (lateral, 
supra and infrahyoid group), which are the (1) trapezius I 
(clavicular insertion), (2) sternocleidomastoid, (3) the 
"hyoid" muscles, (4) sternothyroid, and (5) digastric.  Id.  
A moderately severe injury to this muscle group is evaluated 
as 20 percent disabling, while a severe injury is evaluated 
as 30 percent disabling.  Id.  

When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (2003).  For compensable 
muscle group injuries that are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2003).  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55(f) (2003).

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2003).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003).  Moderately severe muscle disability is found 
where there has been through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  38 C.F.R. 
§ 4.56(d)(3) (2003).  Objective findings of a moderately 
severe muscle disability include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Id.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  Id.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  Id.  

Severe muscle disability is found where there has been 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4) (2003).  Objective findings of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Id.  Palpation shows loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  In addition, x-
ray evidence of minute multiple scattered foreign bodies, or 
visible evidence of atrophy, may indicate a severe muscle 
disability. Id.

The service medical records show that the veteran was 
hospitalized for a prolonged period for treatment of the 
wound and there was delayed primary closure of the wound, 
which is certainly consistent with a severe wound.  The 
February 1968 examination report is particularly significant 
for a finding of muscular depression above and behind the 
upper arm scar with "apparent" muscle loss.  The May 1975 
examination report is particularly significant for a finding 
of loss of muscle mass under the entrance wound.  The March 
1980 examination report is particularly significant for a 
finding of loss of muscle in the posterior axillary fold and 
some loss of tendon.  The examiner attributed residual pain 
to internal scarring.  The objective findings reported in the 
June 2001 VA examination reports also show residuals 
indicative of a severe disability of muscles as the examiner 
described the equivalent of a through-and-through wound.  
Also, the examiner specifically found involvement of the 
teres major among three other muscles groups other than the 
teres major.  In light of the absence of treatment records on 
the shrapnel wound, the Board concludes that the foregoing 
findings, with evidence of substantial limitation of motion 
and subjective complaints consistent with the cardinal signs 
and symptoms of muscle disability, show a severely disabling 
wound.  38 C.F.R. § 4.56(d)(4)(iii). 

The medical examination reports show that the veteran has the 
greatest functional impairment with raising and lowering his 
left arm or range of motion of the shoulder, which implicates 
Muscle Group I and Muscle Group II.  Indeed, the June 2001 VA 
examiner noted that the "muscle group" could not move the 
joint through a normal range for sufficient comfort.  Thus, 
the Board finds that the veteran's injury is primarily 
located in the teres major musculature in Muscle Group II as 
well as the trapezius in Muscle Group I.  As the veteran's 
service-connected residuals of injuries to Muscle Group II 
and Muscle Group I have been characterized as a severe muscle 
disability, the veteran is entitled to two separate ratings 
of 30 percent under Diagnostic Code 5302 and Diagnostic Code 
5301.  The assigned ratings are the maximum ratings available 
under Diagnostic Codes 5302, 5301, for a nondominant 
extremity.  The Board notes that in making its determination, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (which address 
additional factors such as painful motion, functional loss 
due to pain, weakness, etc.), were considered and accounted 
for in the assigned rating.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes that as the veteran's muscle 
injuries involve injuries to Muscle Group I and Muscle Group 
II, which act on a single unankylosed joint, the combined 
evaluation may exceed the evaluation for unfavorable 
ankylosis of that joint.  See 38 C.F.R. § 4.55(d) (2003); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2003) 
(assigning a 40 percent rating for the minor extremity for 
unfavorable ankylosis of the scapulohumeral articulation, 
where abduction is limited to 25 degrees from the side).  

With regard to the two other muscle injuries, the Board notes 
that the medical examiners evidence reveals an entrance wound 
and an exit wound.  Accordingly, it follows that wounds were 
through and through.  There is no competent finding that any 
of the affected musculature was spared from the projectile's 
path.  Likewise, there are no medical findings that the 
triceps brachii and omohyoid muscles were not damaged.  VA 
regulations provide that a through-and-through injury with 
muscle damage will be evaluated as no less than a moderate 
injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2003).  Therefore, the Board assigns two separate 
ratings of 10 percent for injuries sustained to Muscle Groups 
VI and XXII.  38 C.F.R. § 4.73, Diagnostic Codes 5306, 5322 
(2003).  

The Board, however, finds that the veteran is not entitled to 
the next higher rating for injuries to Muscle Groups VI and 
XXII.  The medical evidence shows no complaints of or 
findings of any functional impairment with respect to the 
movements of the veteran's head, respiration, and 
deglutition.  Therefore, no residual impairment is associated 
with Muscle Group XXII.  In regard to Muscle Group VI, the 
medical evidence shows that the physician who conducted the 
July 2000 examination is the only physician to describe a 
"triceps injury."  The Board notes that different 
examiners, at different times, will not describe the same 
disability in the same language.  38 C.F.R. § 4.2 (2003).  
The overwhelming evidence shows that the veteran's greatest 
functional impairment is with raising and lowering his left 
arm or range of motion of the shoulder, as described above.  
Therefore, moderately severe or severe residual impairment 
associated with Muscle Group VI is not supported by the 
medical evidence.  

The injuries to Muscle Groups I, II, and VI are in the same 
anatomical region and act on the shoulder joint, so the 
provisions of 38 C.F.R. § 4.55(e) (2003) are inapplicable.  
In regard to the provisions of 38 C.F.R. § 4.55(f) (2003), 
the Board notes that the injuries to Muscle Groups I, II, and 
VI, do not act on ankylosed joints and are in a different 
anatomical region than the injury to Muscle Group XXII.  
Thus, the injury to Muscle Group XXII is to be rated 
separately.  As previously discussed, the Board assigned a 
separate rating of 10 percent for the injury to Muscle Group 
XXII under Diagnostic Code 5322.  38 C.F.R. § 4.73, 
Diagnostic Code 5322 (2003).  

The Board has given consideration to other potentially 
applicable diagnostic codes for purposes of determining 
whether the veteran may be entitled to an even higher rating 
under any of them for his left upper arm and shoulder 
disability.  A higher rating under 38 C.F.R. 4.71a, 
Diagnostic Codes 5200-5203 (2003) is not available.  With the 
Board's assignment of 30 percent ratings for injuries to 
Muscle Groups I and II and 10 percent ratings for injuries to 
Muscle Groups VI and XXII, the ratings combined under the 
provisions of § 4.25 exceed the highest evaluation available 
under Diagnostic Codes 5200 (ankylosis of the scapulohumeral 
articulation), 5201 (limitation of arm motion), 5202 (other 
impairment of humerus), 5203 (impairment of clavicle or 
scapula).

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8510 through 8519, 8610 through 8619, 8710 through 8719 
(diseases of the peripheral nerves) is also not warranted.  
The veteran has complained of numbness in his hand and 
fingers. The examination in May 1975 confirmed the presence 
of some neurological deficits associated with the radial 
nerve.  At that time, the veteran reported that he sustained 
a radial nerve injury after his wound injury.  The July 2000 
physician also noted positive findings in association with a 
radial nerve injury.  The service medical records, however, 
do not document that the veteran sustained a radial nerve 
injury during service.  The clinical cover sheet that 
described the service-connected wound to the veteran's left 
upper arm and shoulder noted that there was no nerve or 
artery involvement.  The "radial nerve injury" has not been 
medically attributed to the veteran's service-connected 
disability by competent medical evidence. 

Reviewing the regulations for evaluating muscle disabilities 
in conjunction with the criteria for scars, the Board finds 
that a question arises as to whether the symptomatology for 
scarring is contemplated in the rating criteria for 
evaluating the veteran's muscle injuries.  In other words, 
while the regulation for evaluating muscle disabilities 
contemplates some degree of scarring, the type of scarring 
(i.e., the scar symptomatology) is not specified in the 
regulation, other than for severe muscle disability.  38 
C.F.R. § 4.56(d)(4)(iii) (2003).  As thoroughly discussed
before, the Board noted evidence of muscular depression above 
and behind the upper arm scar as well as muscle loss under 
the scars as evidence of a severe wound.  

There, however, is no specific indication that the 
regulations for evaluating muscle injuries contemplate tender 
and painful scarring or poor nourishment with repeated 
ulceration, as described under the old rating scheduling for 
evaluating skin disorders in 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002).  The June 2001 VA examiner reported 
the presence of entrance and exit scars, but noted no 
residual findings that would warrant a compensable rating 
under the old rating schedule.  The medical evidence does not 
show that the scars are characterized by tenderness and pain, 
as described in Diagnostic Code 7804, or that the scars are 
characterized by poor nourishment with repeated ulceration, 
as described in Diagnostic Code 7803.  As such, a separate 
rating is not warranted under Diagnostic Codes 7803 and 7804.  
Moreover, while the veteran may be entitled to a rating for 
the entrance and exit scars under Diagnostic Code 7805, which 
rates scars on limitation of function, such a rating would 
involve overlapping with the symptomatology considered for 
the veteran's 30 percent ratings under Diagnostic Codes 5301 
and 5302 and 10 percent ratings under Diagnostic Codes 5306 
and 5322, and as such, also is not warranted.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2002); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).   

The Board notes that the rating criteria for evaluating skin 
disorders were changed, effective August 30, 2002.  See 
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 49,590-49,599 (July 31, 2002) (codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2003)); see also 
VAOPGCPREC 3-00 (providing that when the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his
or her claim under the criteria that are more to his or her 
advantage).  Under the amended schedule for evaluating skin 
disorders, the veteran is similarly not entitled to a 
compensable rating under Diagnostic Codes 7803 (superficial 
unstable scars), 7804 (superficial scars painful on 
examination), 7805 (scars rated on limitation of function of 
affected part), for the reasons previously cited in 
connection with the old rating schedule.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2003).  Additionally, the 
veteran's entrance and exit scars each measures in size less 
than the dimension of 144 square inches (929 square 
centimeters) necessary to warrant a 10 percent rating under 
the revised version of Diagnostic Code 7802.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2003).  Similarly, the veteran's 
entrance and exit scars each measures in size less than the 
dimension of 6 square inches (39 square centimeters) 
necessary to warrant a 10 percent rating under the revised 
version of Diagnostic Code 7801.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2003).  

Lastly, the Board notes that while the June 2001 VA examiner 
did not note any arthritic findings shown on the radiograph 
of the left shoulder, according to the July 2000 examination 
report, an x-ray of the left shoulder revealed arthritis of 
the
acromioclavicular joint.  The arthritic changes, however, 
have not been medically associated with the in-service injury 
by competent opinion.  Regardless, even if the arthritic 
changes were attributed to the service-connected disability, 
the veteran would not be entitled to a separate rating.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes of the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion has been contemplated in the assignment 
of higher ratings under Diagnostic Codes 5301 and 5302, as 
detailed above.  To assign a separate rating under Diagnostic 
Codes 5003-5010 would result in pyramiding, which is 
prohibited.  See 38 C.F.R. § 4.14 (2003) (precluding the use 
of multiple diagnostic codes to evaluate the same 
manifestations of disability; rather, the diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved).    

Accordingly, the Board finds that the veteran's service-
connected muscle injuries to Muscle Group I and II more 
closely approximate the criteria associated with two
separate ratings of 30 percent under 38 C.F.R. § 4.73, 
Diagnostic Codes 5301, 5302 (2003).  The veteran's service-
connected muscle injuries to Muscle Group VI and XXII more 
closely approximate the criteria associated with two separate 
10 percent ratings under 38 C.F.R. § 4.73, Diagnostic Codes 
5306, 5322 (2003).  The Board observes that the combined 
rating for the left upper arm and shoulder does not exceed 
the rating for the amputation at the elective level, were 
amputation to be performed.  See 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Codes 5120 through 5122 (assigning 70 percent and 
up for amputation of arm).

The Board notes that there is no evidence of record that the 
veteran's service-connected left upper arm and shoulder 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board notes that there are no 
medical records that show frequent periods of hospitalization 
during the appeal period.  The Board further notes that the 
veteran has maintained employment as a sheet metal worker 
despite his disability.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability. 38 
C.F.R. § 4.1 (2003).  In the instant case, to the extent that 
the veteran's service-connected left upper arm and shoulder 
disability interferes with his employability, the currently 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating of 30 percent for residuals of shrapnel 
wound to left upper arm and shoulder to Muscle Group I is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

An increased rating of 30 percent for residuals of shrapnel 
wound to left upper arm and shoulder to Muscle Group II is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

An increased rating of 10 percent for residuals of shrapnel 
wound to left upper arm and shoulder to Muscle Group VI is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  

An increased rating of 10 percent for residuals of shrapnel 
wound to left upper arm and shoulder to Muscle Group XXII is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.  


	
                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



